Citation Nr: 1707566	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  08-21 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for spondylosis deformans and slight levoscoliosis of the lumbar spine (a low back disability).


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served in the United States Navy from May 1966 to May 1986.  The Veteran received the Vietnam Service Medal with Bronze Star, among other decorations, for this service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Manilla, Republic of the Philippines, Regional Office (RO) which, in pertinent part, denied service connection for a chronic low back condition.

In the July 2008 Substantive Appeal, the Veteran requested a Travel Board hearing before a Member of the Board.  In a statement received in May 2009, the Veteran withdrew the request for a hearing before the Board.  There are no other hearing requests of record.  Accordingly, the Veteran's hearing request is withdrawn and the appeal will proceed.  See 38 C.F.R. § 20.704(e) (2016).

In April 2010 and September 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development.  The April 2010 Board Remand instructed the AOJ to provide the Veteran with a VA examination, which was conducted in May 2010.  The September 2014 Board Remand requested a medical opinion on the nature and etiology the Veteran's low back disability.  A VA medical opinion was obtained in September 2014.  Thus, the requested actions have been completed by the AOJ with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the Board Remands is included in the Duties to Notify and Assist section below.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran experienced numbness of the back during active service.

2.  Symptoms of spondylosis deformans were not chronic in service, were not continuous since service, and did not manifest to a compensable degree within one year of service separation.

3.  The current spondylosis deformans and slight levoscoliosis of the lumbar spine first manifested many years after service separation and are not causally or etiologically related to service.
      
      
CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103(a), 5103A, 5107 
(West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

In a January 2007 notice letter sent prior to the initial denial of the claim, the RO provided timely notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The January 2007 letter included provisions for disability ratings and the effective date of the claim.

VA has also complied with the duty to assist by aiding in obtaining evidence.  All known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's electronic claims file.  The RO has obtained the Veteran's service treatment records, as well as VA and private treatment records.  

The Veteran was afforded a VA medical examination in May 2010 and an addendum medical opinion was obtained in September 2014, pursuant to the April 2010 and September 2014 Board Remands, respectively.  38 C.F.R. § 3.159(c)(4) (2015); Stegall, 11 Vet. App. at 268.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the May 2010 VA examination report and September 2014 addendum medical opinion, taken together, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue adjudicated in this decision.  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provide rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for a back disability has been met.  38 C.F.R. § 3.159(c)(4).

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.


Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, spondylosis deformans, as arthritis, is a "chronic disease" listed under 38 C.F.R. § 3.309(a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Levoscoliosis is not a chronic disease, and the presumptive service connection provisions do not apply.  Id.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Low Back Disability

The Veteran contends that the low back disability is directly related to service.  See April 2008 Statement in Support of Claim.  After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran has currently diagnosed spondylosis deformans and slight levoscoliosis of the lumbar spine.  See May 2010 VA Examiantion.

The evidence demonstrates that the Veteran had a back complaint in service.  Service treatment records show that in August 1982, the Veteran reported low back pain for five days.  Upon further questioning for clarification, the Veteran identified a spot of numbness, which the treating military physician noted was on the left aspect of the Veteran's back, inferior to the scapula.  The military physician found that the area described by the Veteran was reddened, and the Veteran explained a history of rubbing the area.  Upon examination, the Veteran was able to differentiate between sharp and dull, and soft and hard stimuli.  The military physician deferred a diagnosis of the Veteran's condition, offered reassurance to the Veteran, and instructed the Veteran to return if the numbness persisted.  The Veteran reported no further incidents of back pain or numbness and sought no further treatment for the back while in service.  On the April 1986 exit examination report, the Veteran indicated he was in good health and that he had no recurrent back pain.

While the Veteran complained of a single episode of back numbness in service, the service treatment records do not reflect a chronic disease of the lumbar spine in service as defined under 38 C.F.R. § 3.303(b), including chronic symptoms of spondylosis deformans (arthritis) of the lumbar spine during service.  The chronicity rule does not mean that any manifestation of joint pain in service will permit service connection of spondylosis deformans of the lumbar spine first shown as a clear cut clinical entity, at some later date.  Rather, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b).  In this case, there was only one episode or complaint of back numbness during service.  The September 2014 VA examiner concluded that the back pain noted in 1982 was located in the thoracic area and further found that the condition was acute and transitory and resolved without developing a chronic condition.  Accordingly, the Board finds that this isolated episode of reported numbness does not establish chronic symptoms of spondylosis deformans of the lumbar spine.

The Board next finds that symptoms of the Veteran's spondylosis deformans of the lumbar spine have not been continuous since service separation and did not manifest within one year of service separation, including to a compensable degree.  See 38 C.F.R. § 3.309(a).  The evidence in this case shows that there are over two decades between service separation in May 1986 and the first complaint of a back disability when the Veteran submitted a claim for service connection in December 2006.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).

Because over two decades have passed between service separation and the first evidence of a back disability, and because the Veteran neither contends nor is there evidence indicating continuous symptoms of spondylosis deformans of the lumbar spine after service separation, the weight of the evidence is against finding that there were continuous symptoms of spondylosis deformans of the lumbar spine since service (to meet the presumptive service connection criteria at 38 C.F.R. § 3.303(b)), to include to a compensable degree within the first year after service separation).  In fact, as noted above the Veteran denied a history of recurrent back pain at separation and his separation examination described the spine as normal.  As such, the evidence also does not show that the Veteran's spondylosis deformans of the lumbar spine manifested to a compensable degree (i.e., at least 10 percent) within one year of service separation in 1986; therefore, presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309 for arthritis manifesting to a degree of 10 percent within one year of service is not warranted.

On the question of direct nexus between a current back disability and service, the Board finds that the weight of the evidence is against the finding that the Veteran's back disability, including spondylosis deformans and slight levoscoliosis of the lumbar spine, is causally related to the in-service back numbness complaints.  In May 2010, the Veteran underwent a VA examination and X-rays confirmed a diagnosis of spondylosis deformans and slight levoscoliosis of the lumbar spine.  During the May 2010 VA examination, the Veteran reported no history of any trauma to the lower back.  Rather the Veteran reported that he believed the pain was from carrying and lifting heavy loads in service.  The May 2010 examiner concluded the back condition was not caused by or a result of the complaints in service and relied on the fact that there was no diagnosis for the back pain while in service.  As noted in the prior Board remand, however, the examiner did not discuss the treatment for back pain in August 1982.  Evidence against the finding that the Veteran's back disability is causally related to service is also included in the September 2014 addendum medical opinion.  The September 2014 VA examiner, an orthosurgeon, conducted a review of the Veteran's claims file and opined that the Veteran's current low back disability was less likely than not due to, or a result of, the August 1982 report of back numbness in service.  The VA examiner supported this opinion by noting that, based on the service treatment records, the August 1982 report of numbness was in the Veteran's thoracic spine and not the lumbar spine where the currently diagnosed low back disability is located.  The VA examiner further noted that the Veteran's in-service complaint was numbness, rather than pain, that the Veteran reported no incident of heavy lifting, and that, although the Veteran was instructed to return to the clinic if the symptoms persisted, there is no record of a follow-up in the service treatment records.  Finally, the VA examiner stated that the April 1986 retirement examination showed a normal spine with no mention of any lumbar spine condition and the Veteran reported he was in good health and had no back pain.

The September 2014 VA examiner had adequate information on which to base the medical opinion and provided an adequate rationale for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords the September 2014 VA examiner's medical opinion great probative weight.

Although the Veteran has at least implicitly asserted that the current low back disability is causally related to service, under the facts of this case, as a lay person, he does not have the requisite medical expertise to be able to render a competent opinion regarding the cause of the complex back disability.  The etiology of the back disability in question is a medical question dealing with the origin and progression of the Veteran's musculoskeletal system, and lumbar spondylosis and levoscoliosis, are diagnosed primarily on objective clinical findings, including X-ray findings and specialized testing.  Thus, while the Veteran is competent to relate some symptoms of a low back disability that he experienced at any time, including pain, and numbness, under the specific facts of this case that include no chronic symptoms in service and no continuous symptoms after service until over 20 years after service, he is not competent to opine on whether there is a link between the current, specifically diagnosed back disability and active service because such an opinion regarding causation requires specific medical knowledge and training.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (holding that ACL injury is too "medically complex" for lay diagnosis); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

Furthermore, as stated above, the Veteran's lumbar spondylosis was not chronic in service, did not manifest during service or to a compensable degree within a year after service separation, and symptoms were not continuous since service.  The September 2014 VA examiner opined that it was less likely that the Veteran's low back disability was attributable to service and provided a sound rationale for the medical opinion that is consistent with the evidence and the Board's findings in this case.  Thus, the weight of the evidence is against a finding that a back disability was incurred in or otherwise caused by active service. 

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current low back disability and active duty service, including no credible evidence of chronic symptoms of lumbar spine spondylosis deformans to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of lumbar spine spondylosis deformans since service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a low back disability on a direct basis, as well as presumptively as a chronic disease for lumbar spine spondylosis deformans, and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a low back disability is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


